IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :           NO. 498
                                                   :
ORDER AMENDING RULE 462 AND                        :           CRIMINAL PROCEDURAL RULES
REVISING THE COMMENT TO RULE                       :
460 OF THE PENNSYLVANIA RULES                      :           DOCKET
OF CRIMINAL PROCEDURE                              :
                                                   :


                                                ORDER

PER CURIAM

      AND NOW, this 29th day of December, 2017, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 47 Pa.B. 3959 (July 22, 2017), and a Final Report to be published with this
ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rule of Criminal Procedure 462 is amended and the
Comment to Pennsylvania Rule of Criminal Procedure 460 is revised, in the attached
form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective April 1, 2018.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.